

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.5


EXECUTION COPY

AMENDMENT No. 2
 
Dated as of September 26, 2008
 
to
 
 PURCHASE AND CONTRIBUTION AGREEMENT
 
Dated as of June 26, 1998
 
This AMENDMENT NO. 2 (this “Amendment”) dated as of September 26, 2008 is
entered into among PILGRIM’S PRIDE FUNDING CORPORATION (the “Company”) and
PILGRIM’S PRIDE CORPORATION (“Pilgrim’s Pride”).
 
RECITALS
 
WHEREAS, the parties hereto have entered into a certain Purchase and
Contribution Agreement dated as of June 26, 1998 (as amended through the date
hereof, the “Agreement”);
 
WHEREAS, the parties desire to amend the Agreement as hereinafter set forth;
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:
 
SECTION 1. Definitions.  All capitalized terms used, but not otherwise defined,
herein shall  have the respective meanings for such terms set forth in Exhibit I
to the Receivables Purchase Agreement (as defined in the Agreement).
 
SECTION 2. Amendments to the Agreement.  The Agreement is hereby amended as
follows:
 
2.1 The second paragraph of the Agreement titled “Definitions” is hereby amended
and restated in its entirety as follows:
 
Unless otherwise indicated, certain terms that are capitalized and used
throughout this Agreement are defined in Exhibit I to the Amended and Restated
Receivables Purchase Agreement dated as of September 26, 2008 (as amended,
supplemented, restated or otherwise modified from time to time, the “Receivables
Purchase Agreement”) by and among the Company, Pilgrim’s Pride, as initial
Servicer, the Purchasers and Purchaser Agents from time to time parties thereto
and BMO Capital Markets Corp., as administrator for each Purchaser Group
(together with its successors and assigns, the “Administrator”).
 
2.2 The second parenthetical set forth in clause (e) of Section 4.1 of the
Agreement is hereby amended and restated in its entirety as follows:
 
(and the Administrator on behalf of the Purchasers as assignee of the Company)
 
2.3 Clause (i) of Section 4.1 of the Agreement is hereby amended and restated in
its entirety as follows:
 
(i)           A certificate from an officer of Originator to the effect that
Servicer and Originator have placed on the most recent, and have taken all steps
reasonably necessary to ensure that there shall be placed on subsequent, summary
master control data processing reports the following legend (or the substantive
equivalent thereof):  “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD TO
PILGRIM’S PRIDE FUNDING CORPORATION PURSUANT TO A PURCHASE AND CONTRIBUTION
AGREEMENT, DATED AS OF JUNE 26, 1998, AMONG PILGRIM’S PRIDE CORPORATION AND
PILGRIM’S PRIDE FUNDING CORPORATION; AND AN INTEREST IN THE RECEIVABLES
DESCRIBED HEREIN HAS BEEN GRANTED TO BMO CAPITAL MARKETS CORP. (ON BEHALF OF THE
PURCHASERS) PURSUANT TO AN AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
DATED AS OF SEPTEMBER 26, 2008, AMONG PILGRIM’S PRIDE FUNDING CORPORATION,
PILGRIM’S PRIDE CORPORATION, THE PURCHASERS AND PURCHASER AGENTS FROM TIME TO
TIME PARTIES THERETO AND BMO CAPITAL MARKETS CORP., AS ADMINISTRATOR.”
 
2.4 Clause (b) of Section 5.11 of the Agreement is hereby amended and restated
in its entirety as follows:
 
(b)           No effective financing statement or other instrument similar in
effect covering any Receivable generated by Originator (or acquired by it from
any Transferor pursuant to a Purchase Agreement) or any right related to any
such Receivable is on file in any recording office except such as may be filed
in favor of the Company or the Originator, as the case may be, in accordance
with this Agreement or such Purchase Agreement or in favor of the Administrator
on behalf of the Purchasers in accordance with the Receivables Purchase
Agreement.
 
2.5 Article V of the Agreement is hereby amended by inserting, in the
appropriate order, the following new Section 5.21:
 
5.21.                      Ordinary Course of Business.  Each remittance of
Collections by or on behalf of Originator or pursuant to the Transaction
Documents and any related accounts of amounts owing hereunder will have been (i)
in payment of a debt incurred by Originator in the ordinary course of business
or financial affairs of Originator or (ii) made in the ordinary course of
business or financial affairs of Originator.
 
2.6 Section 6.1(j) of the Agreement is hereby deleted in its entirety.
 
2.7 The second parenthetical set forth in clause (d) of Section 6.3 of the
Agreement is hereby amended and restated in its entirety as follows:
 
(which in turn shall deliver the same to the Administrator on behalf of the
Purchasers)
 
2.8 The Agreement is hereby amended by deleting each reference to the term
“Agent” therein and substituting the term “Administrator” therefor.
 
2.9 The Agreement is hereby amended by deleting each reference to the term
“Purchaser” therein and substituting the term “Purchasers” therefor.
 
SECTION 3. Representations and Warranties.  The Originator hereby represents and
warrants to the Company, the Purchasers and the Administrator that the
representations and warranties of such Originator contained in Article V of the
Agreement are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date), and that as of the date hereof,
no Purchase and Sale Termination Event or event which, with the giving of notice
or the lapse of time, or both, would constitute a Purchase and Sale Termination
Event has occurred and is continuing or will result from this Amendment.
 
SECTION 4. Effect of Amendment.  (a) All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect and are hereby ratified and confirmed in all respects.  After this
Amendment becomes effective, all references in the Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment.  This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.
 
(b) Notwithstanding anything in the Agreement or the other Transaction Documents
to the contrary, each of the parties hereto, hereby consents and agrees to the
amendments contemplated hereby and that all of the provisions in the Agreement,
the Receivables Purchase Agreement, each Purchase Agreement and the other
Transaction Documents shall be interpreted so as to give effect to the intent of
the parties hereto as set forth in this Amendment.
 
SECTION 5. Effectiveness.  This Amendment shall become effective as of the date
hereof upon receipt by the Agent and the Company of the following (each, in form
and substance satisfactory to the Agent and the Company):
 
(a) Counterparts of this Amendment (whether by facsimile or otherwise) executed
by each of the parties hereto; and
 
(b) Such other documents, resolutions, certificates, agreements and opinions as
the Company or the Agent may reasonably request in connection herewith.
 
SECTION 6. Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument.
 
SECTION 7. Governing Law.  This Amendment, including the rights and duties of
the parties hereto, shall be governed by, and construed in accordance with, the
laws of the State of Texas (without giving effect to the conflict of laws
principles thereof).
 
SECTION 8. Section Headings.  The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
 
(continued on following page)





1428451 98442494
   



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 
PILGRIM’S PRIDE FUNDING CORPORATION




By:                /s/ Richard A. Cogdill
Name:                Richard A. Cogdill
Title:                  CFO, Secretary & Treasurer






PILGRIM’S PRIDE CORPORATION




By:                /s/ Richard A. Cogdill
Name:                Richard A. Cogdill
Title:                  CFO, Secretary & Treasurer





1428451 98442494
S-
Amendment No. 2 to PCA



 
 

--------------------------------------------------------------------------------

 

Consented and Agreed:


BMO CAPITAL MARKETS CORP. (f/k/a Harris Nesbitt Corp.), as Administrator




By:                 /s/ Brian
Zaban                                                         
Name:                 Brian Zaban
Title:                   Managing Director






 



1428451 98442494
S-
Amendment No. 2 to PCA



 
 

--------------------------------------------------------------------------------

 
